Citation Nr: 1029629	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1973 to May 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.

In October 2006, the RO held that new and material evidence had 
not been presented to reopen the matter of entitlement to service 
connection for a psychiatric disorder.  The appellant duly 
appealed and the matter was forwarded to the Board. In March 
2008, the appellant presented testimony before the undersigned 
Veterans Law Judge.  In June 2008 decision, the Board determined 
that new and material evidence had been presented to reopen the 
matter of entitlement to service connection for a psychiatric 
disorder; however, a remand was necessary for additional 
evidentiary development.  Thereafter, the case was returned to 
the Board for consideration; however, in May 2009, a remand was 
again necessary for compliance with the prior remand.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issue of service connection for an acquired psychiatric 
disorder was remanded in June 2008 and again in May 2009.  
Regrettably, remand is again necessary for compliance with the 
prior remand.  A remand by the Board imposes upon the Secretary 
of the VA a concomitant duty to ensure compliance with the terms 
of the remand.  Where remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).
The Board requested an opinion from the January 2009 VA 
psychiatric examiner on whether the appellant's current 
psychiatric disorder is aggravated by his service-connected 
headache or hypertension disabilities.  The Board further asked 
that the examiner "provide a complete rationale for all opinions 
rendered."  In February 2009, the examiner prepared an addendum.  
Again, in August 2009, the examiner prepared an addendum.  
Neither addendum to the January 2009 VA examination contains a 
rationale for the examiner' opinion.  Rather, the examiner 
submits a negative opinion and the statement that "I believe the 
veteran's depression is related to a number of different 
factors," which he does not identify.  While the examiner points 
to the January 2009 examination report as showing that depression 
is related to a number of different factors, a review of this 
examination report reveals no indication as to the factors that 
this examiner believes are responsible for the appellant's 
psychiatric disorder or why he believes this.

The Board finds that the medical opinions provided in February 
and August 2009 are inadequate and do not comply with the Board's 
prior remand decision.  VA may not rely on medical opinions that 
have no supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).  Furthermore, the Board specifically requested 
that the examiner support any opinion provided with a complete 
rationale.  In this case, no rationale has been provided for the 
opinion that psychiatric disorder is less likely than not 
worsened by service or service-connected disability (headaches 
and/or hypertension).  Although the examiner has stated that 
depression is related to a number of different factors, he does 
not identify these factors in either his January 2009 report of 
examination or the addendums dated February and August 2009.  
Therefore, the Board may not rely on the examiner's opinion and 
the opinion must be returned for the requisite supporting 
rationale.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   Please return the claims folder to the 
VA examiner who conducted the January 2009 VA 
examination and ask him to provide an opinion 
as to whether it is at least as likely as not 
that the Veteran's current psychiatric 
disorder is aggravated by his service-
connected headache and/or hypertension 
disabilities.  The examiner must provide a 
complete rationale for all opinions.  If 
the January 2009 VA examiner is not 
available, afford the Veteran the opportunity 
to present for another examination.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental statement of 
the case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

